Lewis, Chief Justice:
Appellant was convicted of manufacturing marijuana, a controlled substance, in violation of Section 44-53-370, Code of Laws of South Carolina. He was sentenced to five (5) years’ imprisonment and a fine of $5,000, suspended upon service of twelve (12) months and payment of $2,000 fine, with probation for five (5) years. He appeals from the conviction. We affirm.
Appellant questions the clarity and sufficiency of Section 44-53-370 in specifying the crime of “manufacture.” Basically, South Carolina has adopted the Uniform Controlled Substances Act in Chapter 53 of Title 44, Code of Laws of South Carolina, 1976. In the definitional portion of the Act, Section 44-53-110, the terms “manufacture” and “production” are used interchangeably tO' denote the acts of “planting, cultivation, growing or harvesting of a controlled substance.” We find nothing uncertain about either this statutory language or its application to the facts of this case. Careful review and consideration of the record herein reveals no error of the trial court. The evidence amply sustains the jury verdict of guilty, and we accordingly affirm.
Littlejohn, Ness, Gregory and Harwell, JJ., concur.